     1:20-cv-02545-VEC Document 1-2 Filed 03/24/20
Case 1:20-cv-02649-MKV                    03/30/20 Page 1 of 3




               EXHIBIT B
3/26/2020                                      Ellen Barkin
                           Case 1:20-cv-02649-MKV           goes full diva1-2
                                                       Document           at Harvey Weinstein
                                                                                 Filed        trial | Page SixPage 2 of 3
                                                                                         03/30/20




https://pagesix.com/2020/01/23/ellen-barkin-goes-full-diva-at-harvey-weinstein-trial/                                       1/2
3/26/2020                                      Ellen Barkin
                           Case 1:20-cv-02649-MKV           goes full diva1-2
                                                       Document           at Harvey Weinstein
                                                                                 Filed        trial | Page SixPage 3 of 3
                                                                                         03/30/20




     RELATED
          :33
              VIDEO




   FILED UNDER   ELLEN BARKIN, HARVEY WEINSTEIN, HARVEY WEINSTEIN TRIAL




https://pagesix.com/2020/01/23/ellen-barkin-goes-full-diva-at-harvey-weinstein-trial/                                       2/2
